DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Regarding the rejection of independent claims 1 & 24, the Applicant argues [Remarks: pg. 8, last para.], that “Marschall describes systems with buttons that change functionality when images obtained with different modalities are being reviewed. Once the button functions are set based on a particular imaging modality, however, the system dos not appear to “associate the context-adaptive button with a third function for manipulating, editing, or annotating the digital medical images”; more specifically such an association is not performed “in response to determining the user examination of one image of the digital medical images”, as claimed. While Marshall does appear to describe further changing of the functionality of buttons, this is performed based on sensed “lifting and dropping of the thumb while the other four fingers remain in contact with the screen.” In contrast, the further association claimed in the amended claims is based on a determination of “user examination of one image of the digital medical image”, not an action of the digits of the hand relative to the screen. As such, Applicant respectfully submits that claims 1 and 21 are patentable over Marshall. Reconsideration and withdrawal of the rejection is therefore respectfully requested.”

	Refer to paragraphs 60, 64, & 71 of Marshall, which teaches that a user, such as a radiologist, is focusing their attention [examination] on a particular output window of a plurality of output windows a, b, c, or d [see figs. 2a-2d].  Based on the determination of where the user is focusing their attention [via cursor location, see figs. 2a-2d], the functionality of context-adaptive button is changed corresponding to one of output windows a, b, c, or d [see para. 71 & 64].    
	Thus, Marshall teaches the amended independent claims.  
	Thus, Marshall as modified by Soeta teaches dependent claims 15-18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-13, 21, & 24- 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (US 20120133600). 
As to claim 1, Marshall discloses a controller (a controller comprising mouse 132 & iPad 134) [abstract & figs. 1-2d & para. 55] comprising: 
a context-adaptive button (plurality of context-adaptive buttons touchpad controls 660 part of auxiliary touchpad scheme 654a utilized with each of touchpad control schemes 204a-204d of iPad 134 & buttons of mouse 132) [figs. 2a-2d & 6a-6d] with dynamic functionality for manipulating, editing, or annotating digital medical images (touchpad controls 660 having dynamic functionality for editing or annotating digital medical images such as changing magnification, changing gamma, & measurement tools for on-screen measurements) [para. 69-71];
the controller configured to:
	determine a first context of the digital images [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88];

	after associating the context-adaptive button with the first function [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88],	determine a second context of the digital medical images [figs. 2a-2d & 11-12 & para. 59-65 & 77]; 
 	in response to determining the second context [figs. 2a-2d, & 6a-6d, & 11-12 & para. 59-65 & 77], associate the context-adaptive button with a second function for manipulating, editing, or annotating the digital medical images (each medical image specific touchpad control scheme 204a-204d having a respective auxiliary touchpad scheme 654a with five buttons with dynamically associated functionality will be for each touchpad control schemes 204a-204d) [para. 69-71];
	after associating the context-adaptive button with the second function, determine a user examination [figs. 2a-2d & 6a-6d & para. 64 & 71] of a section of one image of the digital medical images; and
	in response to determining the user examination of one image of the digital medical images, associate the context-adaptive button with a third function for manipulating, editing, or annotating the digital medical images, wherein the second function is different than the third function [figs. 2a-2d & 6a-6d & para. 64 & 71]. 
As to claim 2, Marshall discloses the controller of claim 1, wherein the at least one of the first context and the second context comprises at least one of a dictation mode, patient information associated with the digital medical images, a controller setting, image overview, workflow information, breast tomosynthesis viewing mode, breast 2D mammography viewing mode, breast magnetic resonance viewing mode, breast ultrasound viewing mode, and computed tomography viewing mode [fig. 1-2d & 11-12 & para. 47-49, 57-59, 69-71, & 77].
As to claim 3, Marshall discloses the controller of claim 1, wherein determining the least one of the first context and the second context comprises receiving information from a computing device connected to the controller [fig. 1-2d & 11-12 & para. 44, 48-49, 57-65 & 77].
As to claim 6, Marshall discloses the controller of claim 1, wherein the first function comprises one of: 

a patient workflow tool; 
a global image tool;
a navigation tool; or 
a tactical image tool [fig. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 88].
As to claim 7, Marshall discloses the controller of claim 1, the digital medical images comprising at least one of: 
a breast tomosynthesis image; 
a breast 2D mammography image; 
a breast magnetic resonance image; 
a breast ultrasound image; and 
a computed tomography image [figs. 1-2d & para. 44, 47-48, & 57].
As to claim 9, Marshall discloses the controller of claim 1, the controller further comprising a display screen [figs. 2a-2d & 11-12 & para. 59-65, 77, & 87-88], and wherein the controller is configured to: 
in response to determining the at least one context, display an indication of the second function on the display screen of the controller [figs. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 87-88].
As to claim 10, Marshall discloses the controller of claim 9, the display screen comprising a touch screen [figs. 2a-2d & 11-12 & para. 51, 59-65, 77, & 87-88].
As to claim 11, Marshall discloses the controller of claim 9, wherein the context-adaptive button is displayed on the display screen [figs. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 87-88].
As to claim 12, Marshall discloses the controller of claim 1, wherein the context-adaptive button is programmable [figs. 2a-2d fig. 6a-8 & 11-12 & para. 59-65, 67-72, 77, 82-85, & 87-88].
As to claim 13, Marshall discloses the controller of claim 1, wherein the controller further comprises a plurality of embedded controls (buttons of mouse 132 of controller comprising mouse 132 & iPad 134) [fig. 1 & para. 61 & 83-84].
As to claim 21, Marshall discloses the controller of claim 1, wherein the controller comprises a plurality of buttons arranged in a functional grouping [figs. 1-2d, 4a-6d, & 11-12], the plurality of buttons 
As to claim 24, Marshall discloses a method of manipulating healthcare information [abstract & figs. 1-2d & para. 55], comprising: 
receiving user input associated with digital medical images at a controller (a controller comprising mouse 132 & iPad 134) [abstract & figs. 1-2d & para. 55], the controller comprising a context-adaptive button (plurality of context-adaptive buttons touchpad controls 660 part of auxiliary touchpad scheme 654a utilized with each of touchpad control schemes 204a-204d of iPad 134 & buttons of mouse 132) [figs. 2a-2d & 6a-6d] with dynamic functionality for manipulating, editing, or annotating the digital medical images (touchpad controls 660 having dynamic functionality for editing or annotating digital medical images such as changing magnification, changing gamma, & measurement tools for on-screen measurements) [para. 69-71];
the controller configured to:
determine a first context of the digital images [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88];
	associate the context-adaptive button with a first function for manipulating, editing, or annotating the digital medical images [para. 69-71]; 
after associating the context-adaptive button with the first function [figs. 2a-2d & 6a-6d & para. 59-65, 69-71, 77, & 88], determine a second context of the digital medical images [figs. 2a-2d & 11-12 & para. 59-65 & 77]; 
	in response to determining the second context [figs. 2a-2d, & 6a-6d, & 11-12 & para. 59-65 & 77], cause the context-adaptive button to be associated with a second function for manipulating, editing, or annotating the digital medical images (each medical image specific touchpad control scheme 204a-204d having a respective auxiliary touchpad scheme 654a with five buttons with dynamically associated functionality will be for each touchpad control schemes 204a-204d) [para. 69-71];
	after associating the context-adaptive button with the second function, determine a user examination [figs. 2a-2d & 6a-6d & para. 64 & 71] of a section of one image of the digital medical images; and


in response to determining the user examination of the section of one image of the digital medical images, associate the context-adaptive button with a third function for manipulating, editing, or annotating the digital medical images, wherein the second function is different than the third function [figs. 2a-2d & 6a-6d & para. 64 & 71]. 
As to claim 25, Marshall discloses the method of claim 24, wherein the digital medical images comprise at least one of: 
a breast tomosynthesis image; 
a breast 2D mammography image; 
a breast magnetic resonance image; 
a breast ultrasound image; or 
a computed tomography image [figs. 1-2d & para. 44, 47-48, & 57].
As to claim 26, Marshall discloses the method of claim 25, wherein the first function and the second function are different and selected from one of: 
annotating at least one of the digital medical images; 
marking at least one of the digital medical images; 
magnifying at least one of the digital medical images; 
inverting at least one of the digital medical images;
zooming at least one of the digital medical images; or 
changing the brightness or contrast of at least one of the digital medical images [fig. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 88].
As to claim 27, Marshall discloses the method of claim 26, wherein the user examination comprises one of: 
a window adjustment of one of the digital medical images; or 
a hover over the section of the one image of the digital medical images (cursor 202) [figs. 2a-2d & para. 59-65].
claim 28, Marshall discloses the method of claim 27, wherein the user examination comprises the hover over the section of one image of the digital medical images and the third function is a zoom or magnification function [fig. 2a-2d & 11-12 & para. 59-65, 69-71, 77, & 88].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall, in view of Soeta et al. (US 6525713).
As to claim 15, Marshall teaches the controller of claim 1 (see above).
Marshall does not explicitly teach the controller further comprising a scroll wheel comprising a variable diameter.
Soeta teaches the concept of a controller [abstract] that utilizes a scroll wheel comprising a variable diameter (scroll wheel comprising shuttle dial 13 & jog dial 12) [figs. 1-2 & col. 3 lines 38-48].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller [mouse 132 of controller comprising mouse 132 & iPad 134] of Marshall, such that the controller further comprises a scroll wheel comprising a variable diameter, as taught by Soeta, to improve usability of the controller of Marshall by improving the accuracy of user input and reduce user fatigue, as taught by Soeta [col. 1 line 66 – col. 2 line 20].
As to claim 16, Marshall as modified by Soeta teaches the controller of claim 15, wherein the variable diameter is configured to control the speed of scrolling through slices of constructed breast tomosynthesis images [Marshall: figs. 1-2d & 11-12 & para. 7, 48, 59-65, 77, & 87-88].
As to claim 17, Marshall as modified by Soeta teaches the controller of claim 15, wherein the digital medical image is a constructed breast tomosynthesis image [Marshall: fig. 1 & para. 7, 48, & 64], and wherein the controller is configured to:

As to claim 18, Marshall as modified by Soeta teaches the controller of claim 15, wherein the controller is configured to cause scrolling of at least one of the digital medical images [Marshall: figs. 1-2d & 11-12 & para. 7, 48, 59-65, 77, & 87-88] at a first speed [Soeta: col. 3 lines 38-48] based on activation of the scroll wheel in a first position with a first diameter [Soeta: col. 3 lines 38-48], and cause scrolling at a second speed [Soeta: col. 3 lines 38-48] based on activation of the scroll wheel in a second position with a second diameter [Soeta: col. 3 lines 38-48].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694